EXHIBIT 10.2

PHARMACYCLICS, INC

EMPLOYEE STOCK PURCHASE PLAN

(As Amended and Restated on August 8, 2006)

(As Further Amended and Restated on October 9, 2008)

PURPOSE



This Pharmacyclics, Inc. Employee Stock Purchase Plan (the "Plan") is intended
to provide eligible employees of the Corporation and one or more of its
Corporate Affiliates with the opportunity to acquire a proprietary interest in
the Corporation through participation in a plan designed to qualify as an
employee stock purchase plan under Section 423 of the Code.

DEFINITIONS



For purposes of administration of the Plan, the following terms shall have the
meanings indicated:

Board

means the Board of Directors of the Corporation.





Code

means the Internal Revenue Code of 1986, as amended.





Common Stock

means shares of the Corporation's common stock.





Corporate Affiliate

means any parent or subsidiary corporation of the Corporation (as determined in
accordance with Code Section 424), including any parent or subsidiary
corporation which becomes such after the Effective Time.



Corporation

means Pharmacyclics, Inc., a Delaware corporation, and any corporate successor
to all or substantially all of the assets or voting stock of Pharmacyclics, Inc.
which shall by appropriate action adopt the Plan.





Effective Time

means the time at which the Underwriting Agreement for the initial public
offering of the Common Stock is executed and finally priced. The initial
offering period under the Plan shall start at the time of such execution and
pricing of the Underwriting Agreement. Any Corporate Affiliate which becomes a
Participating Corporation in the Plan after such Effective Time shall designate
a subsequent Effective Time with respect to its employee-Participants.





Eligible Earnings

means the (i) regular base salary paid to a Participant by one or more
Participating Companies during such individual's period of participation in the
Plan, plus (ii) any pre-tax contributions made by the Participant to any Code
Section 401(k) salary deferral plan or any Code Section 125 cafeteria benefit
program now or hereafter established by the Corporation or any Corporate
Affiliate, plus (iii) all of the following amounts to the extent paid in cash:
overtime payments, bonuses, commissions, profit-sharing distributions and other
incentive-type payments. However, Eligible Earnings shall not include any
contributions (other than Code Section 401(k) or Code Section 125 contributions)
made on the Participant's behalf by the Corporation or any Corporate Affiliate
to any deferred compensation plan or welfare benefit program now or hereafter
established.





Eligible Employee

means any person who is on a regular basis expected to work more than twenty
(20) hours per week for more than five (5) months per calendar year for the
Corporation or any other Participating Corporation as an employee for earnings
considered wages under Section 3121(a) of the Code.





Entry Date

means the date an Eligible Employee first joins the offering period in effect
under the Plan. The earliest Entry Date under the Plan shall be the Effective
Time.





Fair Market Value

means, for the Effective Time at which the initial offering period under the
Plan begins, the price per share at which the Common Stock is to be sold in the
initial public offering of the Common Stock pursuant to the Underwriting
Agreement. For any subsequent date under the Plan on which the Common Stock is
registered under Section 12(g) of the 1934 Act and traded on the open market,
Fair Market Value means the closing selling price per share of the Common Stock
on such date, as officially quoted on the principal securities exchange on which
the Common Stock is at the time traded or, if not traded on any securities
exchange, the closing selling price per share of the Common Stock on such date,
as reported on the Nasdaq National Market. If there are no sales of the Common
Stock on such day, then the closing selling price per share on the next
preceding day for which such closing selling price is quoted shall be
determinative of Fair Market Value.





1933 Act

means the Securities Act of 1933, as amended.





1934 Act

means the Securities Exchange Act of 1934, as amended.





Participant

means any Eligible Employee of a Participating Corporation who is actively
participating in the Plan.





Participating Corporation

means the Corporation and such Corporate Affiliate or Affiliates as may be
authorized from time to time by the Board to extend the benefits of the Plan to
their Eligible Employees. The Participating Corporations in the Plan, as of the
Effective Time, are listed in attached Schedule A.





Plan Administrator

shall have the meaning given such term in Article III.





Restatement Date

means the first business day of November 2009, which is the first day of the
offering period commencing after the amendment and restatement of the Plan on
October 9, 2008.





Semi-Annual Entry Date

means the first business day of May and November each calendar year within an
offering period in effect under the Plan. The earliest Semi-Annual Entry Date
under the Plan shall be the Effective Time.





Semi-Annual Period of Participation

means each semi-annual period for which the Participant actually participates in
an offering period in effect under the Plan. There shall be a maximum of four
(4) semi-annual periods of participation within each offering period. The first
such semi-annual period (which may actually be more or less than six (6) months
for the initial offering period) shall extend from the Effective Time through
the last business day in April 1996. Subsequent semi-annual periods shall be
measured from the first business day of November to the last business day of
April and from the first business day of May to the last business day of
October.





Semi-Annual Purchase Date

means the last business day of April and October each calendar year on which
shares of Common Stock are automatically purchased for Participants under the
Plan. The initial Semi-Annual Purchase Date shall be April 30, 1996.





ADMINISTRATION

The Plan shall be administered by a committee of two (2) or more nonemployee
Board members appointed by the Board (the "Plan Administrator"). The Plan
Administrator shall have sole and exclusive authority to administer the Plan,
interpret and construe any provision of the Plan and adopt such rules and
regulations for administering the Plan as it may deem necessary in order to
comply with the requirements of Code Section 423. Decisions of the Plan
Administrator shall be final and binding on all parties who have an interest in
the Plan.

OFFERING PERIODS

A. Shares of Common Stock shall be offered for purchase under the Plan through a
series of successive offering periods until such time as (i) the maximum number
of shares of Common Stock available for issuance under the Plan shall have been
purchased or (ii) the Plan shall have been sooner terminated in accordance with
Subsection A of Article IX or Subsection B of Article X.

B. Each offering period shall have a maximum duration of twenty-four (24)
months, except that the first offering period may have a duration of
twenty-seven (27) months. The duration of each offering period shall be
designated by the Plan Administrator prior to the start date. However, the
initial offering period shall run from the Effective Time to the last business
day of October 1997. The next offering period shall commence on the first
business day of November 1997, and subsequent offering periods shall commence as
designated by the Plan Administrator. On and after the Restatement Date, if the
Fair Market Value of a share of Common Stock on any Semi-Annual Purchase Date
(except the final scheduled Semi-Annual Purchase Date of the offering period) is
lower than the Fair Market Value of a share of Common Stock on the first day of
the offering period in which the Semi-Annual Purchase Date occurs, then the
offering period in progress shall end immediately following the close of trading
on such Semi-Annual Purchase Date, and a new offering period shall begin on the
next subsequent business day of May or November, as applicable, and shall extend
for a twenty-four (24) month period ending on the last business day of April or
October, as applicable; and, subsequent offering periods shall commence on the
first business day of May or November, as applicable, immediately following the
end of the previous offering period and shall extend for a twenty-four (24)
month period ending on the last business day of April or October, as applicable.



C. The Participant shall be granted a separate purchase right for each offering
period in which he or she participates. The purchase right shall be granted on
the Entry Date on which such individual first joins the offering period in
effect under the Plan and shall be automatically exercised in successive
semi-annual installments on the last business day of April and October of each
year. Accordingly, each purchase right may be exercised up to two (2) times each
year it remains outstanding.



D. No purchase rights granted under the Plan shall be exercised, and no shares
of Common Stock shall be issued hereunder, until such time as (i) the Plan shall
have been approved by the stockholders of the Corporation and (ii) the
Corporation shall have complied with all applicable requirements of the 1933 Act
(including the registration of the shares of Common Stock issuable under the
Plan on a Form S-8 registration statement filed with the Securities and Exchange
Commission), all applicable listing requirements of any securities exchange on
which the Common Stock is listed for trading and all other applicable
requirements established by law or regulation.



E. The Participant's acquisition of Common Stock under the Plan on any
Semi-Annual Purchase Date shall neither limit nor require the Participant's
acquisition of Common Stock on any subsequent Semi-Annual Purchase Date, whether
within the same or a different offering period.



ELIGIBILITY AND PARTICIPATION



A. Each Eligible Employee of a Participating Corporation shall be eligible to
participate in the Plan in accordance with the following provisions:

- An individual who is an Eligible Employee on the start date of the initial
offering period under the Plan shall be eligible to commence participation in
that offering period on such start date or on any subsequent Semi-Annual Entry
Date within that offering period on which he/she remains an Eligible Employee.
The date on which such individual first joins the offering period shall be
deemed to be such individual's Entry Date for the offering period, and on that
date such individual shall be granted his/her purchase right for the initial
offering period.

- An individual who is an Eligible Employee on the start date of any subsequent
offering period shall be eligible to commence participation in that offering
period on such start date or on any subsequent Semi-Annual Entry Date within
that offering period on which he/she remains an Eligible Employee. The date on
which such individual first joins the offering period shall become such
individual's Entry Date for the offering period, and on that date such
individual shall be granted his/her purchase right for the offering period.

- An individual who first becomes an Eligible Employee after the start date of
any offering period under the Plan may enter that offering period on the first
Semi-Annual Entry Date within such offering period on which he/she is an
Eligible Employee or on any subsequent Semi-Annual Entry Date within such
offering period on which he/she remains an Eligible Employee. Such Semi-Annual
Entry Date shall become such individual's Entry Date for the offering period,
and on that date such individual shall be granted his/her purchase right for the
offering period.

B. In order to participate in the Plan for a particular offering period, the
Eligible Employee must complete the enrollment forms prescribed by the Plan
Administrator (including a purchase agreement and a payroll deduction
authorization) and file such forms with the Plan Administrator (or its
designate) on or before his/her scheduled Entry Date. However, for each
Participant whose Entry Date is deemed to be the start date of the initial
offering period, the requisite enrollment forms must be filed within ten (10)
business days following such start date; otherwise, the Entry Date for that
Participant shall be the first Semi-Annual Entry Date following the filing of
such enrollment forms.

C. The payroll deduction authorized by the Participant for purposes of acquiring
shares of Common Stock under the Plan may be any multiple of one percent (1%) of
the Eligible Earnings paid to the Participant during each Semi-Annual Period of
Participation within the offering period, up to a maximum of ten percent (10%);
provided, however, that on and after the Restatement Date, the payroll deduction
authorized by the Participant for purposes of acquiring shares of Common Stock
under the Plan may be any multiple of one percent (1%) of the Eligible Earnings
paid to the Participant during each Semi-Annual Period of Participation within
the offering period, up to a maximum of twenty percent (20%). The deduction rate
so authorized shall continue in effect for the remainder of the offering period,
except to the extent such rate is changed in accordance with the following
guidelines:

- The Participant may, at any time during a Semi-Annual Period of Participation,
reduce his/her rate of payroll deduction to become effective as soon as possible
after filing of the requisite reduction form with the Plan Administrator. Prior
to the Restatement Date, the Participant may not effect more than one (1) such
reduction per Semi-Annual Period of Participation. For the avoidance of doubt,
on and after the Restatement Date, the Participant may reduce his/her rate of
payroll deduction to become effective as soon as possible after filing of the
requisite reduction form with the Plan Administrator, without limitation as to
the maximum number of reductions allowed.

- The Participant may, prior to the commencement of any new Semi-Annual Period
of Participation within the offering period, increase the rate of his/her
payroll deduction by filing the appropriate form with the Plan Administrator.
The new rate (which may not exceed the ten percent (10%) maximum prior to the
Restatement Date, or twenty percent (20%) maximum on and after the Restatement
Date) shall become effective as of the first day of the first Semi- Annual
Period of Participation following the filing of such form.

D. Payroll deductions will automatically cease upon the termination of the
Participant's purchase right in accordance with the applicable provisions of
Section VII below.

STOCK SUBJECT TO PLAN



A. The Common Stock purchasable by Participants under the Plan shall, solely in
the discretion of the Plan Administrator, be made available from either
authorized but unissued shares of Common Stock or from shares of Common Stock
reacquired by the Corporation, including shares of Common Stock purchased on the
open market. The total number of shares which may be issued under the Plan shall
not exceed 1,000,000 shares (subject to adjustment under Section VI.B below).

B. In the event any change is made to the Corporation's outstanding Common Stock
by reason of any stock dividend, stock split, exchange or combination of shares,
recapitalization or any other change affecting the Common Stock as a class
without the Corporation's receipt of consideration, appropriate adjustments
shall be made by the Plan Administrator to (i) the class and maximum number of
securities issuable in the aggregate over the term of the Plan, (ii) the class
and maximum number of securities purchasable per Participant on any one (1)
Semi-Annual Purchase Date and (iii) the class and number of securities and the
price per share in effect under each purchase right at the time outstanding
under the Plan. Such adjustments shall be designed to preclude the dilution or
enlargement of rights and benefits under the Plan.

PURCHASE RIGHTS

Each Eligible Employee who participates in the Plan for a particular offering
period shall have the right to purchase shares of Common Stock, in a series of
successive semi-annual installments during such offering period, upon the terms
and conditions set forth below and shall execute a purchase agreement embodying
such terms and conditions and such other provisions (not inconsistent with the
Plan) as the Plan Administrator may deem advisable.

A. Purchase Price. Common Stock shall be purchasable on each Semi-Annual
Purchase Date within the offering period at a purchase price equal to
eighty-five percent (85%) of the lower of (i) the Fair Market Value per share of
Common Stock on the Participant's Entry Date into that offering period or (ii)
the Fair Market Value per share on that Semi-Annual Purchase Date.

B. Number of Purchasable Shares. The number of shares purchasable per
Participant on each Semi-Annual Purchase Date during the offering period shall
be the number of whole shares obtained by dividing the amount collected from the
Participant through payroll deductions during the Semi-Annual Period of
Participation ending with that Semi-Annual Purchase Date (together with any
carryover deductions from the preceding Semi-Annual Period of Participation) by
the purchase price in effect for the Semi-Annual Purchase Date (as determined in
accordance with Subsection A above). However, the maximum number of shares of
Common Stock purchasable per Participant on any Semi-Annual Purchase Date shall
not exceed One Thousand (1,000) shares, subject to periodic adjustment under
Section VI.B; provided, however, on and after the Restatement Date, the maximum
number of shares of Common Stock purchasable per Participant on any Semi-Annual
Purchase Date shall not exceed Ten Thousand (10,000) shares, subject to periodic
adjustment under Section VI.B.



Under no circumstances shall purchase rights be granted under the Plan to any
Eligible Employee if such individual would, immediately after the grant, own
(within the meaning of Code Section 424(d)) or hold outstanding options or other
rights to purchase, stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Corporation or any
of its Corporate Affiliates.

C. Payment. Payment for Common Stock purchased under the Plan shall be effected
by means of the Participant's authorized payroll deductions. Such deductions
shall begin with the first pay day following the Participant's Entry Date into
the offering period and shall (unless sooner terminated by the Participant)
continue through the pay day ending with or immediately prior to the last day of
the offering period. However, for each Participant whose Entry Date is deemed to
be the start date of the initial offering period, payroll deductions shall begin
with the first pay day occurring more than five (5) days after his/her filing of
the requisite enrollment forms. The amounts so collected shall be credited to
the Participant's book account under the Plan, but no interest shall be paid on
the outstanding balance credited to such account. The amounts collected from a
Participant will not be held in any segregated account or trust fund and may be
commingled with the general assets of the Corporation and used for general
corporate purposes.

D. Termination of Purchase Right. The following provisions shall govern the
termination of outstanding purchase rights:

- A Participant may, at any time on or before the fifth (5th) business day
preceding the next Semi-Annual Purchase Date, terminate his/her outstanding
purchase right under the Plan by filing the prescribed notification form with
the Plan Administrator (or its designate). No further payroll deductions shall
be collected from the Participant with respect to the terminated purchase right,
and any payroll deductions collected for the Semi- Annual Period of
Participation in which such termination occurs shall, at the Participant's
election, be immediately refunded or held for the purchase of shares on the
Semi-Annual Purchase Date immediately following such termination. If no such
election is made at the time such purchase right is terminated, then the payroll
deductions collected with respect to the terminated right shall be refunded as
soon as possible.

- The termination of such purchase right shall be irrevocable, and a Participant
may not subsequently rejoin the offering period for which the terminated
purchase right was granted. In order to resume participation in any subsequent
offering period, such individual must re-enroll in the Plan (by making a timely
filing of a new stock purchase agreement and enrollment form) on or before the
date he or she is first eligible to join the new offering period.

- Should a Participant cease to remain an Eligible Employee for any reason
(including death, disability or change in status) while his/her purchase right
remains outstanding, then such Participant shall be deemed to have elected to
withdraw from the Plan and the payroll deductions credited to such Participant's
account during the Semi-Annual Period of Participation in which such cessation
of Eligible Employee status occurs shall be paid to such Participant or, in the
case of his/her death, to the person or persons entitled thereto under
Subsection I of this Article VII, as soon as reasonably practicable, and such
Participant's purchase right shall be automatically terminated.

E. Stock Purchase. Shares of Common Stock shall automatically be purchased on
behalf of each Participant (other than Participants whose payroll deductions
have previously been refunded in accordance with the Termination of Purchase
Right provisions in Subsection D above) on each Semi-Annual Purchase Date. The
purchase shall be effected by applying each Participant's payroll deductions for
the Semi-Annual Period of Participation ending on such Semi-Annual Purchase Date
(together with any carryover deductions from the preceding Semi-Annual Period of
Participation) to the purchase of whole shares of Common Stock (subject to the
limitation on the maximum number of purchasable shares imposed under Subsection
B of this Article VII) at the purchase price in effect for that Semi-Annual
Purchase Date. Any payroll deductions not applied to such purchase because they
are not sufficient to purchase a whole share shall be held for the purchase of
Common Stock on the next Semi-Annual Purchase Date. However, any payroll
deductions not applied to the purchase of Common Stock by reason of the
limitation on the maximum number of shares purchasable by the Participant on the
Semi-Annual Purchase Date shall be promptly refunded to the Participant.



F. Proration of Purchase Rights. Should the total number of shares of Common
Stock which are to be purchased pursuant to outstanding purchase rights on any
particular date exceed the number of shares then available for issuance under
the Plan, the Plan Administrator shall make a pro-rata allocation of the
available shares on a uniform and nondiscriminatory basis, and the payroll
deductions of each Participant, to the extent in excess of the aggregate
purchase price payable for the Common Stock pro-rated to such individual, shall
be refunded to such Participant.

G. Rights as Stockholder. A Participant shall have no stockholder rights with
respect to the shares subject to his/her outstanding purchase right until the
shares are actually purchased on the Participant's behalf in accordance with the
applicable provisions of the Plan. No adjustments shall be made for dividends,
distributions or other rights for which the record date is prior to the date of
such purchase.

A Participant shall be entitled to receive, as soon as practicable after each
Semi-Annual Purchase Date, a stock certificate for the number of shares
purchased on the Participant's behalf. Such certificate may, upon the
Participant's request, be issued in the names of the Participant and his/her
spouse as community property or as joint tenants with right of survivorship.
Alternatively, the Participant may request the issuance of such certificate in
"street name" for immediate deposit in a Corporation designated brokerage
account.

H. Assignability. No purchase right granted under the Plan shall be assignable
or transferable by the Participant other than by will or by the laws of descent
and distribution following the Participant's death, and during the Participant's
lifetime the purchase right shall be exercisable only by the Participant.

I. Beneficiary Designation. A Participant may file a written beneficiary
designation indicating the person entitled to receive any shares purchased or
purchasable on the Participant's behalf at the time of his/her death or to
obtain a cash refund of any existing payroll deductions held on the deceased
Participant's behalf under the Plan. Such beneficiary designation may be changed
by the Participant at any time by filing the appropriate form with the Plan
Administrator. In the event there is no validly-designated beneficiary under the
Plan living at the time of the Participant's death, the Corporation shall
deliver such shares and/or cash refund to the executor or administrator of the
Participant's estate or, if (to the knowledge of the Corporation) no such
executor or administrator has been appointed, the Corporation shall deliver such
shares and/or cash refund to the Participant's spouse or if no spouse is living,
to the children of the Participant in equal shares.



J. Change in Ownership. Should any of the following transactions (a "Change in
Ownership") occur during the offering period:

- a merger or consolidation in which the Corporation is not the surviving
entity, except for a transaction the principal purpose of which is to change the
State in which the Corporation is incorporated,

- the sale, transfer or other disposition of all or substantially all of the
Corporation's assets in complete liquidation or dissolution of the Corporation,
or

- any reverse merger in which the Corporation is the surviving entity but in
which securities possessing more than fifty percent (50%) of the total combined
voting power of the Corporation's outstanding securities are transferred to a
person or persons different from the persons holding those securities
immediately prior to such merger,



then all outstanding purchase rights under the Plan shall automatically be
exercised, immediately prior to the effective date of such Change in Ownership,
by applying the payroll deductions of each Participant for the Semi-Annual
Period of Participation in which such Change in Ownership occurs to the purchase
of whole shares of Common Stock at eighty-five percent (85%) of the lower of (i)
the Fair Market Value of the Common Stock on the Participant's Entry Date into
the offering period in which such Change in Ownership occurs or (ii) the Fair
Market Value of the Common Stock immediately prior to the effective date of such
Change in Ownership. However, the applicable share limitations of Articles VII
and VIII shall continue to apply to any such purchase.

The Corporation shall use its best efforts to provide at least ten (10)-days
prior written notice of the occurrence of any Change in Ownership, and
Participants shall, following the receipt of such notice, have the right to
terminate their outstanding purchase rights in accordance with the applicable
provisions of this Article VII.

ACCRUAL LIMITATIONS

A. No Participant shall be entitled to accrue rights to acquire Common Stock
pursuant to any purchase right outstanding under this Plan if and to the extent
such accrual, when aggregated with (i) rights to purchase Common Stock accrued
under any other purchase right outstanding under this Plan and (ii) similar
rights accrued under other employee stock purchase plans (within the meaning of
Code Section 423) of the Corporation or its Corporate Affiliates, would
otherwise permit such Participant to purchase more than Twenty-Five Thousand
Dollars ($25,000) worth of stock of the Corporation or any Corporate Affiliate
(determined on the basis of the Fair Market Value of such stock on the date or
dates such rights are granted) for each calendar year such rights are at any
time outstanding.

B. For purposes of applying such accrual limitations, the right to acquire
Common Stock pursuant to each purchase right outstanding under the Plan shall
accrue as follows:

- The right to acquire Common Stock under each such purchase right shall accrue
in a series of successive semi-annual installments as and when the purchase
right first becomes exercisable for each such installment on the last business
day of each Semi-Annual Period of Participation for which the right remains
outstanding.

- No right to acquire Common Stock under any outstanding purchase right shall
accrue to the extent the Participant has already accrued in the same calendar
year the right to acquire Common Stock under one (1) or more other purchase
rights at a rate equal to Twenty Five Thousand Dollars ($25,000) worth of Common
Stock (determined on the basis of the Fair Market Value on the date or dates of
grant) for each calendar year during which one (1) or more of those purchase
rights were at any time outstanding.



- If by reason of such accrual limitations, any purchase right of a Participant
does not accrue for a particular Semi-Annual Period of Participation, then the
payroll deductions which the Participant made during that Semi-Annual Period of
Participation with respect to such purchase right shall be promptly refunded.



C. In the event there is any conflict between the provisions of this Article
VIII and one (1) or more provisions of the Plan or any instrument issued
thereunder, the provisions of this Article VIII shall be controlling.



AMENDMENT AND TERMINATION



A. The Board may alter, amend, suspend or discontinue the Plan following the
close of any Semi-Annual Period of Participation. However, the Board may not,
without the approval of the Corporation's stockholders:



- materially increase the maximum number of shares issuable under the Plan or
the maximum number of shares purchasable per Participant on any one (1)
Semi-Annual Purchase Date, except that the Plan Administrator shall have the
authority, exercisable without such stockholder approval, to effect adjustments
to the extent necessary to reflect changes in the Corporation's capital
structure pursuant to Subsection B of Article VI; or

- alter the purchase price formula so as to reduce the purchase price payable
for the shares purchasable under the Plan; or

- materially increase the benefits accruing to Participants under the Plan or
materially modify the requirements for eligibility to participate in the Plan.

B. The Corporation shall have the right, exercisable in the sole discretion of
the Plan Administrator, to terminate all outstanding purchase rights under the
Plan immediately following the close of any Semi- Annual Period of
Participation. Should the Corporation elect to exercise such right, then the
Plan shall terminate in its entirety. No further purchase rights shall
thereafter be granted or exercised, and no further payroll deductions shall
thereafter be collected, under the Plan.



GENERAL PROVISIONS



A. The Plan was adopted by the Board on August 2, 1995 and became effective at
the Effective Time. On September 11, 1997 the Plan was amended and restated by
the Board to increase the maximum number of shares of Common Stock authorized
for issuance over the term of the Plan by 50,000 shares and the increase was
approved by the stockholders at the 1997 Annual Meeting; on October 31, 2001 the
Plan was amended and restated by the Board to increase the maximum number of
shares of Common Stock authorized for issuance over the term of the Plan by
200,000 shares and the increase was approved by the stockholders at the 2001
Annual Meeting; and on September 18, 2002 the Plan was amended and restated by
the Board to increase the maximum number of shares of Common Stock authorized
for issuance over the term of the Plan by 200,000 shares and the increase was
approved by the stockholders at the 2002 Annual Meeting; on August 8, 2006 the
Plan was amended and restated by the Board to increase the maximum number of
shares of Common Stock authorized for issuance over the term of the Plan by
200,000 shares and the increase was approved by the stockholders at the 2006
Annual Meeting; and on October 9, 2008 the Plan was amended and restated by the
Board to increase the maximum number of shares by 300,000 shares and to effect
certain other amendments to the Plan and the increase and certain other
amendments were approved by the stockholders at the 2008 Annual Meeting.





B. The Plan shall terminate upon the earlier of (i) the date on which all shares
available for issuance under the Plan shall have been sold pursuant to purchase
rights exercised under the Plan, or (ii) the date the Board terminates the Plan.





C. All costs and expenses incurred in the administration of the Plan shall be
paid by the Corporation.





D. Neither the action of the Corporation in establishing the Plan, nor any
action taken under the Plan by the Board or the Plan Administrator, nor any
provision of the Plan itself shall be construed so as to grant any person the
right to remain in the employ of the Corporation or any of its Corporate
Affiliates for any period of specific duration, and such person's employment may
be terminated at any time, with or without cause.



E. The provisions of the Plan shall be governed by the laws of the State of
California without resort to that State's conflict-of-laws rules.

Schedule A

 

Corporations Participating in

Employee Stock Purchase Plan

     As of the Effective Time     

 

Pharmacyclics, Inc.